W.W. Yongue, a single man, acquired title to certain property in 1932 at which time there were outstanding against him certain judgments. Afterwards execution was levied on the real estate. Yongue, on September 25th, 1936, filed bill to enjoin sale, claiming the property as homestead and, therefore, exempt from forced sale.
McNab answered the bill and in paragraph 1 and 2 thereof alleged:
"Defendant denies that the property involved herein constitutes or has ever constituted the homestead of the plaintiff, *Page 136 
and says that the same is subject to forced sale under the executions and judgments referred to.
"Defendant admits that the plaintiff undertook to have his property set off and to have his homestead designated, but specifically denies that the same amounted to such designation, and charges that the same was a fraud upon the court and upon the rights of this defendant, because the said property never constituted the plaintiff's homestead, and plaintiff was not at said time a married man and has never had a homestead in Marion County, and that the charge that the same is a homestead is a subterfuge to try to avoid the payment of his just debts.
"Defendant therefore denies that the same would constitute a cloud on his title, but charges that a sale under said judgments will constitute a sale of the said property and vest in the purchaser the legal title thereto."
In the final decree the Chancellor said: "that continuously since plaintiff acquired his interest in said property, hereinafter described, and continuously for the last past ten or twelve years, that plaintiff, W.W. Yongue, has been the head of a family, consisting of his mother and father, prior to his marriage, and his mother, father and wife since his marriage, until his mother's death, and since her death consisting of his wife and father; that they were dependent on him for support and he did support them, or some of them, continuously during said period of time, and that the judgments hereinafter designated and described have never been a lien on the real estate and homestead property of plaintiff, hereinafter described;"
The record shows that Yongue was married on August 1st, 1936.
The record shows the following testimony by Yongue, upon which Yongue relied as basis of his claim of homestead exemption against forced sale: *Page 137 
"Q. Mr. Yongue, your deed filed in evidence as Exhibit No. 1 is dated the 26th day of February, 1932, and your married August 1, 1936, prior to your marriage, did you have anyone depending upon you for support?
"A. Yes.
"Q. You have previously testified that you supported your mother and father for the last ten years, up until the date of your mother's death and since that time you have supported your father, please state briefly what you did in the way of supporting your mother and father, say from the first of January, 1932, and up until the date of your marriage?
"A. I supplied them with groceries at their home and kept up the place they lived on.
"Q. Were you their sole means of support?
"A. Yes.
"Q. Did anyone contribute toward their support but you?
"A. No.
"Q. Where did you buy the groceries for them usually?"
"A. Scott's store.
"Q. That at Ocklawaha, Florida?
"A. Ocklawaha, Florida.
"Q. They were both solely dependent upon you for support, and you were their sole means of support all that time?
"Q. Yes, I paid all their doctor bills too.
"Q. Is your father able to attend this hearing today?
"A. He isn't, he is in a very bad condition.
"Q. You mean he is sick physically and unable to attend?
"A. Yes.
"Q. Are you still supporting him?
  "A. Yes. *Page 138
Re-cross examination by H.M. Hampton, Attorney for Defendants:
"Q. When did your mother die?
"A. March 18, of this year.
"Q. Is your father still living?
"A. Yes.
"Q. Where is he living?
"A. On mother's place.
"Q. On your mother's place?
"A. Yes.
"Q. Where did your mother live before she died?
"Q. On her place.
"Q. In other words, they lived on the place at Ocklawaha?
"A. Yes.
"Q. Did they ever live on the land involved in this suit?
"A. No."
The evidence failed to establish the homestead character of the property prior to Yongue's marriage. The judgments constitute liens on the property before it acquired the status of a homestead and, therefore, it was not exempt from sale under exemption based on such judgments. Pasco v. Harley, et al.,73 Fla. 819, 75 So. 30; Lyon v. Arnold, Fed. (20) 451.
The record shows that Yongue's father and mother never resided on the property involved, but lived in a separate home belonging to his mother. That house belonging to Yongue's mother was the homestead of the parents of Yongue. Yongue resided on the property involved here before he purchased the one-half interest in it and continued to reside thereon until the present time. But the showing is insufficient to show that he was the head of a family entitled to claim this property as homestead exemption until he married in 1936. *Page 139 
While the record shows that Yongue supported his parents, it fails to show that he was the head of a family. He did not live with his parents. They had the home where they lived and he established his home away from his parents on the land involved.
In the case of Johns v. Bowden, et al., 68 Fla. 32, 66 So. 155, this Court defined the conditions necessary to constitute one the head of a family, which definition was approved in Whiddon v. Abbott, et al., 124 Fla. 293, 168 So. 253, as follows:
"To constitute a `head of a family' there must be at least two persons who live together in the relation of one family, and one of them be `the head' of that `family.' When the natural relation of husband and wife or parent and child, or that of being in locoparentis does not exist, the relation should be one in which an established and continuing personal authority, responsibility and obligation actually rests upon one as `the head of a family,' for the welfare of the others, who in law should or in fact do recognize and observe a family relation to the one as `the head of a family.'"
It follows that the decree must be reversed and the cause remanded for further proceedings.
So ordered.
Reversed.
WHITFIELD, TERRELL and BROWN, J.J., concur.
ELLIS, C.J., and CHAPMAN, J., dissent.